Citation Nr: 1401527	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-20 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disorder, to include dermatitis. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1963 to March 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issue of service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss of such severity to constitute a disability for VA compensation purposes. 

2.  The evidence is in equipoise as to whether the Veteran's right ear hearing loss is related to his in-service noise exposure.  

3.  The evidence is in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure. 


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Resolving all doubt in the Veteran's favor, right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

3.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met its duty to notify and assist.  Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, VCAA letters were sent to the Veteran in October 2009 and November 2010.  The letters identified the evidence necessary to substantiate a service connection claim and the relative duties of VA and the claimant to obtain evidence.  The letters also explained how initial disability ratings and effective dates are assigned for all grants of service connection, in compliance with the Court's holding in Dingess.

In regard to the duty to assist, the Veteran was afforded a VA examination in July 2010.  The examiner reviewed the case file, conducted the requisite hearing tests and considered the Veteran's statements prior to rendering an opinion.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records as well as service personnel records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Although the Board is remanding the claim for service connection for a skin disorder to obtain medical records from the Veteran's private physician Dr. A.T., the Board finds that the Veteran will not be prejudiced by adjudication of this matter.  In this regard, there is overwhelming evidence that the Veteran suffers from asymmetrical hearing loss, specifically the right ear.  Moreover, the record appears to indicate that Dr. A.T. referred the Veteran's hearing loss problem to Dr. M.B., whose medical records are associated with the claims file.  

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).  The term chronic disease includes organic diseases of the nervous system.  38 U.S.C.A. § 1101(3) (West 2002 & Supp. 2013); see also 38 C.F.R. § 3.309(a) (2013).  

Left ear hearing loss

In regard to the Veteran's left ear, the evidence does not reflect that he suffers from impaired hearing of sufficient severity to qualify for disability compensation.  The Veteran was afforded a VA examination in July 2010.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
LEFT
5
10
20
25
25

The Veteran's Maryland CNC word recognition was 100 percent in the left ear.  The examiner noted that the Veteran "[h]as essentially normal hearing in the left ear."  

The Veteran was later examined by a private audiologist in October 2010.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
LEFT
15
20
30
X
25

The Veteran's word recognition was 96 percent in the left ear, which the audiologist marked as "excellent."  She opined that the Veteran suffered from mild sensorineural hearing loss in the left ear.  

In an October 2009 VA outpatient visit, the examiner noted that the Veteran complained of asymmetrical hearing loss, particularly in the right ear.  He further noted that a previous speech discrimination test revealed a 100 percent score for the left ear.  

There is no evidence that the Veteran's auditory thresholds in the left ear are 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz.  Nor is there any evidence that the Veteran's auditory thresholds in the left ear are 40 decibels in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Finally, there is not evidence that the Veteran's speech recognition scores using the Maryland CNC Test are less than 94 percent.  Since having a current disability is the first element to establishing service connection, and the Veteran does not have a hearing disability, for VA purposes, in his left ear, there is no need to consider the remaining elements under Shedden.  

Moreover, presumptive service connection is not warranted because the Veteran has not shown he has a diagnosis of a chronic disease becoming manifest to a degree of 10 percent of more within one 1 year from the date of separation.  The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be resolved.



Right Ear Hearing Loss

In regard to the right ear, the Board finds that service connection is warranted.  Here, the record reflects competent and credible evidence of a current disability - namely right ear hearing loss of sufficient severity to establish a disability for VA purposes.  The Veteran was afforded a VA examination in July 2010.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
30
70
60
65

The Veteran's Maryland CNC word recognition was 84 percent in the right ear.  The examiner noted that the Veteran "[h]as mild to severe sensorineural asymmetrical hea[ri]ng in the right ear."  The Veteran's audiological results meet the criteria for hearing loss as defined by VA regulations.  Thus, the evidence supports a finding of a current disability.  

Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that he was a loader for an 81 mm mortar shell which resulted in a direct concussive injury to the right side of his head.  See December 2009 VA outpatient visit.  This is confirmed by the Veteran's DD 214 which indicates that the Veteran's specialty was a "Mortar Man."  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's right ear hearing loss is related to his military service.  A December 2009 VA physician opined that it is as likely as not that the Veteran's hearing loss is the direct result of acoustic trauma experienced in active duty.  Further, Dr. K.T., a private audiologist, opined in October 2010, that the Veteran's hearing loss is more likely than not related to the noise exposure incurred while in the armed forces.  The Veteran also reported that his hearing has declined since in the military.  At an August 2009 VA outpatient visit, he reported hearing problems for 30 to 40 years.  In contrast, the July 2010 VA examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of acoustic trauma since his separation examination revealed normal hearing bilaterally.  Specifically, he noted that,

[The Institute of Medicine] IOM concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  IOM did not rule out that delayed onset might exist but because the requisite longitudinal animal and human studies have not been done based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss[,] there was no reasonable basis for delayed-onset hearing loss. 

In considering the evidence of record, the Board finds that the lay and medical evidence of record for and against the claim are in relative equipoise.  The Veteran is competent to report that he has experienced hearing loss since service.  See Layno v. Brown, 6 Vet. App. 465 (1995).  Further the Board finds the Veteran's statements that he has had trouble hearing for many years to be credible.  Indeed, the Veteran had been seen by a private ear, nose and throat doctor well before he filed his application for compensation.  Turning to the medical opinions of record, the Board finds that the opposing medical opinions are of equal probative value.  All three were offered by competent medical professionals.  They were based on the Veteran's statements, as well as his medical and treatment history.  Although all three of them noted the Veteran's assertion that he suffered from hearing loss for over 30 years, only the July 2010 examiner provided an unfavorable nexus opinion.  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for right ear hearing loss is granted.  




Tinnitus

The Veteran has a current disability - namely tinnitus - and as noted above, conceded in-service injury.  The Veteran reported tinnitus for the past 30 to 40 years.  See August 2010 VA outpatient visit.  At an October 2010 visit to his private audiologist, Dr. K.T. opined that the Veteran's tinnitus is more likely than not related to the noise exposure incurred while in the armed forces.  In contrast, the July 2010 VA examiner found that tinnitus is less likely as not caused by or a result of acoustic trauma.  Specifically, he noted that the Veteran complained of tinnitus after leaving active service.  As mentioned above, the Board credits the Veteran's account of the onset of tinnitus - a couple of years after active service - as well as Dr. K.T.'s favorable opinion.  Likewise, the Board credits the July 2010 VA examiner's unfavorable opinion.  Overall the Board finds that equipoise has been reached.  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for tinnitus is granted.  


ORDER

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for right ear hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 


REMAND

The record indicates that the Veteran has been treated by Dr. A.T. for his skin disorder.  See August 2010 VA outpatient record.  However, Dr. A.T.'s records have not been associated with the claims folder.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

At the July 2010 VA examination, the examiner opined that the Veteran's skin condition was less likely as not related to active service because the examiner who treated the Veteran's skin condition in service did not specify the exact location of the Veteran's rash.  However, the Veteran's service treatment records from June 1964 indicate that the Veteran was treated for dermatitis on hands, lower arm and chest.  As the examiner's opinion was based on an inaccurate factual basis, the Board finds it to be inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. A.T., as well as any other records, not already of record, that are relevant to his claim.

If, after making reasonable efforts to obtain non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA examination to evaluate his claim of service connection for a skin disorder.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

Whether it is as least as likely as not (50 percent probability or greater) that the Veteran's skin disorder began in or is related to service.  

The examiner's attention is drawn to the June 1964 service treatment records which show that the Veteran was treated for possible dermatitis on both of his hands, lower arm and chest.  

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


